ALLOWANCE
Claims 1, 3-11, and 13-22 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Examiner notes that these changes are not scope-changing and are intended to address minor typographical errors and to improve consistency in the claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please AMEND claim 1 to:
1.	A method comprising:
receiving, using one or more processors, a set of sequences including a first sequence, the set of sequences associated with an interactive simulation of an application and one or more of [[its]] features and functionality of the application, wherein users of the interactive simulation of the  application include a first user having a first user role and a second user having a second user role;
receiving, using the one or more processors, a set of content associated with the first sequence, the set of content including first content including a first simulated user interface presented to the first user associated with the first user role in the interactive simulation of the  application, the first content associated with a first panel, the set of content further including second content including a second simulated user interface presented to the second user associated with the second user role in the interactive simulation of the  application, the second content associated with a second panel;
receiving, using the one or more processors, a definition of a set of interactions associated with the first sequence, the set of interactions including a first trigger, wherein the first trigger is a last interaction associated with the first sequence and wherein receipt of the first trigger, during presentation of the interactive simulation, triggers a next sequence included in the set of sequences;
generating, using the one or more processors, the interactive simulation based on the received set of sequences, the set of content, and the definition of the set of interactions, wherein, during presentation of the interactive simulation, the first content is presented in the first panel and the second content is simultaneously presented in the second panel, and wherein the first panel is displayed in a first display area and the second panel is simultaneously displayed in a second display area that is distinct from the first display area;
receiving, during presentation of the interactive simulation, a first interaction representing interaction by the first user with the first simulated user interface that is presented in the first panel, wherein the first interaction is selected by a presenter of the interactive simulation and responsive to audience interest; and
responsive to the first interaction being the first trigger[[;]], presenting third content in the second panel, wherein, based on user definition prior to generating the interactive simulation, content presented in the first panel may be updated to fourth content or remain as the first content.

Please AMEND claim 11 to:
11.	A system comprising:
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, cause the system to:
receive a set of sequences including a first sequence, the set of sequences associated with an interactive simulation of an application and one or more of [[its]] features and functionality of the application, wherein users of the interactive simulation of the  application include a first user having a first user role and a second user having a second user role;
receive a set of content associated with the first sequence, the set of content including first content including a first simulated user interface presented to the first user associated with the first user role in the interactive simulation of the  application, the first content associated with a first panel, the set of content further including second content including a second simulated user interface presented to the second user associated with the second user role in the interactive simulation of the  application, the second content associated with a second panel;
receive a definition of a set of interactions associated with the first sequence, the set of interactions including a first trigger, wherein the first trigger is a last interaction associated with the first sequence and wherein receipt of the first trigger, during presentation of the interactive simulation, triggers a next sequence included in the set of sequences;
generate the interactive simulation based on the received set of sequences, the set of content, and the definition of the set of interactions, wherein, during presentation of the interactive simulation, the first content is presented in the first panel and the second content is simultaneously presented in the second panel, and wherein the first panel is displayed in a first display area and the second panel is simultaneously displayed in a second display area that is distinct from the first display area;
receive, during presentation of the interactive simulation, a first interaction representing interaction by the first user with the first simulated user interface that is presented in the first panel, wherein the first interaction is selected by a presenter of the interactive simulation and responsive to audience interest; and
responsive to the first interaction being the first trigger[[;]], presenting third content in the second panel, wherein, based on user definition prior to generating the interactive simulation, content presented in the first panel may be updated to fourth content or remain as the first content.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 11, the prior art of record broadly discloses modeling and designing a user interface with various transitions between screens, including how interactions with one element may trigger a particular screen to follow. Moreover, the prior art of record broadly discloses presenting outcomes and paths for the GUI simulation to be presented to audience members that can vote and populate the interface model. However, the prior art of record does not explicitly teach the specific details about the roles of various users and how those content screens are displayed and presented in the various panels. More specifically, these various roles, intertwined with the presentation panels and how they are selected and navigated by the presenting user, are not taught by the prior art of record. Therefore, the claim limitations presented in the specific order and detail as provided, define patentability over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145